United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    February 23, 2004
                     ____________________________
                                                               Charles R. Fulbruge III
                           Summary Calendar                            Clerk
                             No. 03-40371
                     ____________________________

                 IN RE:   CAMELOT RETIREMENT COMMUNITY
                           OF MCALLEN, TEXAS,
                                                                     Debtor.
                     ____________________________

                          COLIN KELLY KAUFMAN,
                                                                 Appellant,

                                  versus

            CAMELOT RETIREMENT COMMUNITY OF MCALLEN, TEXAS;
           GUY ALLISON; UNITED STATES DEPARTMENT OF HOUSING
                         AND URBAN DEVELOPMENT,
                                                          Appellees.
                      ____________________________

                          COLIN KELLY KAUFMAN,
                                                     Plaintiff-Appellant,

                                  versus

             CAMELOT RETIREMENT COMMUNITY OF MCALLEN, LP,
                                                 Defendant-Appellee.



              Appeal from the United States District Court
         for the Southern District of Texas - McAllen Division
                       Civil Case No. M-02-CV-347;
                        Civil Case No. M-02-CV-373


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*



     *
            Pursuant to 5th Cir. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
           This is an appeal from the denial of a request for

attorneys’ fees made by a lawyer in a Chapter 11 case.         Appellant

Kaufman cannot overcome the plain text of the Bankruptcy Code,

which conditions payment of attorneys’ fees of a creditor on that

creditor’s   entitlement    to   receive   expenses   from    “making   a

substantial contribution” to the Chapter 11 case.            11 U.S.C. §

503(b)(3)(D).   Section 503(b)(4) accordingly affords an attorney

“reasonable compensation for professional services” rendered for

“an entity whose expense is allowable under paragraph (3) of this

subsection . . . .”   The statute, as the district and bankruptcy

courts noted, is clear.    No case law cited by Kaufman abridges this

clarity.

           The decisions of the district and bankruptcy courts,

which are supported in a number of other ways only on the assump-

tion that this language is somehow not controlling, are AFFIRMED.




                                   2